Title: Notes on the Hessian Fly, [1–15 June 1792]
From: Jefferson, Thomas
To: 



[1–15 June 1792]



June 1.
Mr. Williams brought several stalks with the Chrysalis of the  Hessian fly in them, most were of the flaxseed colour, one only was pale green.


 5.
a fly is found hatched in the morning. qu. how long at 9. aclock laid eggs.


 14.
3. do. hatched


 15.
1. do.




   Tipula. <Tipu?>
  Bibio.
  Hessian fly


L. palpi. 2. Enc
palpi. 2.
palpi. nulli


   Antennae filiform
 Antennae moniliformus capil breviores.
 do.




 corpore longiore


Hessian fly. <ab> between the size of a gnat & musketoe


1. the Head. distinct attached by a thread
3. the Abdomen. conical


 2 antennae <(palpi) long> length of the corcelet, hairy, articulated  <length of the corcelet>, moniliform <hairy?>, the last article truncated
 8. annuli, torus-like. saffron colored, with one <br> reddish brown spot on the bottom, or belly of each, and a brown patch on the back


 <sucker (haustellum)>
 

 
  no antennulae.

 

 proboscis



 2 eyes.




 the penis coming out in the line of the axis of the body directly behind, round, with a round gland bigger than the lower part (like a button) hairy






2. the Trunk
4. the Members.


 hairy
 6. legs


 <conical>




 two balances like the plectrum of the sticcada.



 2. wingsmembranaceous, <transp?> <veiny naked, Deltoidal> obtuse slate grey, transparent



 <with one strong nerve passing thro’ it longitudinally about ¼ from the fore edge>



 divided into three compartments by two strong nerves running longitudinally



 the ground <specked>, strowed with specks & hair like strokes


 June 15. perhaps a male.



 1. Head
 3 the Abdomen



 sessile


 proboscis
 clavatum, club-formed with 2 articles at the end.



 long.



 hairy.



 2. Antennae. 2. <[…]> approximatae long as the <whole animal. articulated> body. moniliform. <15 articles> 15 oblong conspicuous articles above the eyes.



 Antennulae. none.



 proboscis soft. short.



 eyes.



2. The Trunk
4. the Members.



 6. legs.



 2. balances.



 2 wings. membraneous, hairy clavatae, patulae (patent) striated into three compartments by two longitudinal <striae> veins.


1. Head. distinct attached by a thread.
3. Abdomen


 2. antennae. erect.



2 Trunk
4. Members.


